Citation Nr: 9931621	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a shrapnel wound 
to the right shoulder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.



A review of the record shows that this matter comes before 
the Board of Veterans' Appeals (Board) on appeal of a 
September 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1996 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a shrapnel wound to the 
right shoulder since the last unappealed RO rating decision 
and that a rating in excess of 10 percent for service-
connected post-traumatic stress disorder (PTSD) was not 
warranted.

The veteran filed an appeal.  In September 1997, the Board 
entered a decision affirming the RO's decision that new and 
material evidence had not been submitted to reopen the claim 
for entitlement to service connection for a shrapnel wound to 
the right shoulder.  The Board remanded the issue of 
entitlement to an increased evaluation for PTSD to the RO for 
further development.  

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of the General Counsel 
and the veteran's representative requested that the Court 
vacate the September 1997 decision of the Board with respect 
to the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
shrapnel wound to the right shoulder.  The Court granted the 
request in December 1998 and remanded the case to the Board 
for compliance with the directives that were specified by the 
Court.

It appears that VA medical records dated in the late 1990's 
were added to the record since the Board's 1997 decision 
without initial review by the RO or waiver of initial review 
by the veteran.  These records do not appear to refer to any 
relevant findings pertaining to the present issue on appeal.  
Accordingly, remanding this case to the RO for review of the 
added evidence would serve no useful purpose.  38 C.F.R. 
§ 19.37 (1999).


FINDINGS OF FACT

1.  The RO initially denied entitlement to service connection 
for a shrapnel wound of the right shoulder as not shown in 
active service when it issued an unappealed rating decision 
in March 1987.  

2.  The RO denied reopening the claim of entitlement to 
service connection for a shrapnel wound of the right shoulder 
in February 1992.

3.  The evidence submitted since the February 1992 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the February 1992 rating decision 
wherein the RO denied reopening a claim of service connection 
for a shrapnel wound of the right shoulder is not new and 
material, and the veteran's claim for that benefit has been 
not reopened.  38 U.S.C.A. §§ 51.04, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to February 1992 
wherein the RO denied reopening a claim of service connection 
for a shrapnel wound of the right shoulder is reported below.


The veteran's service medical records including the March 
1971 separation examination are silent for any right shoulder 
disorder.  The right upper extremity was reported as normal 
on separation examination, at which time the veteran gave a 
history of never having had a painful or trick shoulder.

Two private medical records on file both dated in August 1980 
primarily refer to disability other than the veteran's right 
shoulder.  They were silent for any pertinent right shoulder 
complaints or findings.

An October 1986 application for compensation benefits shows 
the veteran reported having sustained a shrapnel wound in 
April 1970.

A January 1987 VA examination of the veteran revealed 2 
oblique scars over the right trapezius muscle area, each of 
which was about 2 inches long.  The veteran gave a history of 
having been hit by shrapnel in the right shoulder in Vietnam, 
and the examiner diagnosed the scars as apparently associated 
with that injury.  Also noted by history was causalgia in the 
right trapezius muscle area, apparently associated with old 
shrapnel wound.  

In an unappealed RO rating decision dated in March 1987 the 
RO denied entitlement to service connection for shrapnel 
wound of the right shoulder as not shown in active service.

In January 1992, the veteran submitted an application for VA 
benefits, claiming a 
shoulder injury in April 1970.

Associated with the claims file was a copy of the January 
1987 VA examination reported earlier.


The evidence submitted subsequent to the February 1992 rating 
decision wherein the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a shrapnel wound of 
the right shoulder is reported below.

Received in March 1992 was a report of a VA examination dated 
in October 1984.  In the defined data base system review 
section it was noted by the veteran's history that he had 
shrapnel in an area near the right shoulder.  Also noted was 
decreased range of motion of the right shoulder.  

Subsequently added evidence included a report of a VA 
examination in July 1992 which primarily focused on the 
veteran's PTSD, and a June 1991 medical record reflecting 
treatment for continued complaints of pain in the right 
shoulder.

Of record is a March 1996 statement from the veteran to the 
effect that he was attached to the "242nd" while in 
Vietnam.  He indicated that between February and March 1970, 
his unit had come under mortar attack. He recalled that a 
mortar hit close to him while in a bunker, and that he was 
blown out.  Afterwards, he said that his right shoulder, 
"looked like hamburger meat."  According to the veteran, he 
refused a Purple Heart he was offered.

In August 1996, the Department of the Army provided details 
regarding the veteran's unit and combat for the period ending 
in January 1970 primarily with respect to his PTSD claim at 
that time.  No pertinent finding supporting a right shoulder 
shrapnel wound in service was provided.  

In a November 1996 affidavit the veteran reported he injured 
his right shoulder in February or March 1970.

A report of a VA psychiatric examination in May 1997 referred 
to history of right shoulder shrapnel scar.




Additional VA outpatient treatment records reflecting 
treatment in 1997 and 1998 are nonrevealing for pertinent 
right shoulder findings.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown,83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.



The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  



Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits. Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. 
§§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

With respect to determinations as to whether a veteran 
"engaged in combat with the enemy" for purposes of 38 
U.S.C. § 1154(b), the Board notes that in a precedent opinion 
VAOPGCPREC 12-99, the VA General Counsel held the following; 

The ordinary meaning of the phrase 
"engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in 
events constituting an actual fight or 
encounter with a military foe or hostile 
unit or instrumentality.  Nothing in the 
language or history of that statute or 
any Department of Veterans Affairs (VA) 
regulation suggests a more specific 
definition.  The issue of whether any 
particular set of circumstances 
constitutes engagement in combat with the 
enemy for purposes of section 1154(b) 
must be resolved on a case-by-case basis.  
VA may issue regulations clarifying the 
types of activities that will be 
considered to fall within the scope of 
the term.

b.  The determination as to what evidence 
may be satisfactory proof that a veteran 
"'engaged in combat with the enemy" 
necessarily depends on the facts of each 
case.  Determining whether evidence 
establishes that a veteran engaged in 
combat with the enemy requires evaluation 
of all pertinent evidence in each case, 
and assessment of the credibility, 
probative value, and relative weight of 
the evidence.

c.  There is no statutory or regulatory 
limitation on the types of evidence that 
may be used in any case to support a 
finding that a veteran engaged in combat 
with the enemy.  Accordingly, any 
evidence which is probative of that fact 
may be used by a veteran to support an 
assertion that the veteran engaged in 
combat with the enemy, and VA must 
consider any such evidence in connection 
with all other pertinent evidence of 
record.

d.  Whether a particular statement in 
service department records indicating 
that the veteran participated in a 
particular "'operation" or "campaign" 
is sufficient to establish that the 
veteran engaged in combat with the enemy 
depends upon the language and context of 
the records in each case.  As a general 
matter, evidence of participation in an 
"operation" or ""campaign" often 
would not, in itself, establish that a 
veteran engaged in combat, because those 
terms ordinarily may encompass both 
combat and non-combat activities.  
However, there may be circumstances in 
which the context of a particular 
service-department record indicates that 
reference to a particular operation or 
campaign reflects engagement in combat.  
Further, evidence of participation in a 
particular "operation" or "'campaign" 
must be considered by VA in relation to 
other evidence of record, even if it does 
not, in itself, conclusively establish 
engagement in combat with the enemy.

e.  The benefit-of-the-doubt rule in 38 
U.S.C. § 5107(b) applies to 
determinations of whether a veteran 
engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the 
same manner as it applies to any other 
determination material to resolution of a 
claim for VA benefits.  VA must evaluate 
the credibility and probative value of 
all pertinent evidence of record and 
determine whether there is an approximate 
balance of positive and negative evidence 
or whether the evidence preponderates 
either for or against a finding that the 
veteran engaged in combat.  If there is 
an approximate balance of positive and 
negative evidence, the issue must be 
resolved in the veteran's favor.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for a shrapnel wound of the right shoulder which the RO last 
denied when it issued a decision in February 1992.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105. 

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

Review of the RO's findings in February 1992 shows, in 
essence, that it found that the veteran had not submitted new 
and material evidence warranting a reopening of his claim.  
In March 1987 the RO had initially denied service connection 
for a shrapnel wound of the right shoulder as not having been 
shown in active service. 

Evidence considered by the RO in February 1992 consisted of 
the veteran's service medical records which were silent for a 
right shoulder disability.  Also considered were postservice 
VA examinations in January 1987 and October 1984 referring to 
a right shoulder disability secondary to an old shrapnel 
wound by history.  The Court has held that an assessment 
based solely on history provided by the veteran is of no 
probative value.  See Reonal v. Brown, 5 Vet. App 458 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Also considered 
were the veteran's argument that he sustained a shell 
fragment wound of the right shoulder while serving in combat 
duty in Vietnam.

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant the reopening of 
the veteran's claim for service connection for a shrapnel 
wound of the right shoulder.  The specified basis of the RO's 
February 1992 denial is not changed materially by the 
additional evidence.  Specifically, the Board notes that the 
added pertinent evidence merely reflects the continuation of 
right shoulder symptoms at a time dating many years following 
separation from service without competent medical evidence of 
a nexus with any incident of active service.  The VA PTSD 
examination in 1997 erroneously reporting the veteran's right 
shoulder as a service connected disability relied on the 
veteran's history that was otherwise unsupported by the 
record.

The remaining medical records added to the record dating 
between approximately the mid 1980's and the late 1990's are 
without any probative value as they primarily refer to 
treatment of disability other than the veteran's right 
shoulder.  Moreover, the arguments advanced by the veteran on 
appeal are essentially cumulative and repetitious of 
arguments previously considered by the RO.  

Moreover, the Board notes that any evidence of record 
suggesting a right shoulder disability with onset in service 
is not shown to be other than simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by the examiner, and does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement. 



Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim.  In this regard, a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).

It is also significant to note that the veteran's own opinion 
as to the etiology of a shrapnel wound of the right shoulder 
is of minimal probative value as he is not shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to causation and/or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that the information provided by the 
Department of the Army regarding the veteran's unit and 
combat for the period ending in January 1970 was primarily 
submitted in support of the veteran's PTSD claim at that time 
and did not reveal any pertinent probative findings regarding 
the veteran's alleged shrapnel wound of the right shoulder. 

Clearly, the June 1991 medical record referring to right 
shoulder complaints that was added to the record following 
the February 1992 denial action is new to the extent that it 
was not previously of record.  However, for the foregoing 
reasons, the Board notes that the added evidence is not both 
new and material as it does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative or redundant, and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


The record as presently constituted is no better than it was 
prior to the February 1992 RO rating decision.  It remains 
devoid of any competent medical evidence showing the veteran 
currently has a shrapnel wound of the right shoulder linked 
to his period of active service.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
of entitlement to service connection for a shrapnel wound to 
the right shoulder, the first element has not been met.  No 
further analysis of the application to reopen the claim is 
appropriate.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
shrapnel wound of the right shoulder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

